      Case 4:17-cv-00553-DPM Document 116 Filed 08/02/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

VANESSA COLE,
As Personal Representative of the Estate of Roy
Lee Richards Jr.                                            PLAINTIFF

v.                       No. 4:17-cv-553-DPM

DENNIS HUTCHINS                                          DEFENDANT

                                ORDER
     1. The Court has completed its research on the available elements
of compensatory damages and the elements for excessive force. Cole is
correct on both issues. The first attachment is a redline showing the
changes. The second attachment is a clean global set. The voir dire and
preliminary instructions are locked in. We'll continue to work on all
the final instructions and both verdicts during trial.
     2. The Court would appreciate the parties' thoughts about
proceeding with the trial in the developing virus circumstances. Joint
report due by noon on 4 August 2021.
     So Ordered.



                                                  P-
                                  D .P. Marshall Jr.
                                  United States District Judge
